Title: To George Washington from Samuel Hodgdon, 27 February 1797
From: Hodgdon, Samuel
To: Washington, George


                        
                            
                                27 February 1797
                            
                        
                        
                        Whilst, at the approach of your official separation from the Government of the
                            United States, you are greeted from every part of the Union, with the most ardent
                            expressions of gratitude and regret, permit the Common Council of Philadelphia, to join
                            their tribute, to the general voice. From your long residence among us, we feel a peculiar
                            interest in your happiness, and a peculiar pride in your character. Whether we view your
                            private deportment as a citizen, or pursue the splendid track of your public career, we
                            still find you the same object of admiration, the same example of virtue. At the close of
                            the arduous struggle, which established the independence of America, and gave her a
                            distinguished rank among nations, we have beheld you superior to the temptations of ambition,
                            and the allurements of power, descending from the high rank to which you had been appointed,
                            and retiring to a private life, from the view of an admiring world—What language can we find
                            sufficiently expressive of the applause due to your disinterested patriotic conduct? Your
                            retirement, tho’ happy to yourself, and sincerely sought, was not impenetrable to the voice
                            of your country. Private happiness and repose was once more to be sacrificed to public
                            service, and you obeyed the unanimous voice that called you to the administration of the
                            government of United America—Here we have seen you unshaken amidst the tempests of
                            contending parties—overawing the venality of corruption with stern integrity, and
                            repulsing the bold attempts of faction with determined firmness. We are gratified in
                            embracing opportunity of avowing in the most explicit terms our entire approbation of your
                            happy, wise and patriotic administration. We cannot then anticipate the loss of such talents,
                            and such worth, with common emotions of regret. Yet while we share and feel the general loss, we
                            must acknowledge you have given enough of your life to your country. May you in retirement
                            be as happy as our wishes would have you and your virtues deserve. You will be taken from
                            our eyes, but can never be withdrawn from our hearts. Even when the hand of death shall
                            impress upon you the great seal of mortality, you shall not become the prey of
                            forgetfulness, while the voice of History is just, and gratitude known among the virtues of
                            America. 
                        
                            Samuel Hodgdon
                            President of the Common Council
                            
                        
                    